department of the treasury internal_revenue_service washington d c tax exempt and government entities barision number release date date date social clubs exempt v not exempt sale or lease of club property contact person identification_number telephone number employer identification no legend dear titleholding club state a a this is in reply to club’s letter dated date conceming the proper treatment of a proposed exchange of certain real_property currently owned by titleholding for other real_property pursuant to section dollar_figure a d of the internal_revenue_code code club is organized and operated to maintain bunting and fishing camp for its members shortly after its incorporation titleholding purchased acres of land and later acquired additional forest land in the same county afier its purchase of the land titleholding leased the exclusive hunting and fishing rights on the forest land forest to club for nominal rent the internal_revenue_service the service has recognized titlebolding as a title holding corporation exempt from federal_income_tax under section soi c of the code titleholding owns property that it leases to club which the service has recognized as a social_club exempt from federal_income_tax under sec_501 all profits derived fom rent of property from sale of timber and ftom other sources of operation after payment of all ordinary and necessary expenses which may be due by titleholding have been umed over to club for its use and benefit in the operation of a social_club ‘at all relevant times titleholding and club represent that they have filed and will continue to file consolidated forms titleholding has a contract with state a under the terms of which titleholding forest is designated as an auxiliary state forest in retum for an agreement by the state not to assess or collect tax on the timber titleholding agreed to various restrictions on its use management and sale of the timber goal of maintaining the open park-like character of its consistent with its land titleholding has not regularly removed timber from titleholding forest when timber has been removed from titleholding forest in the past it was in connection with the remediation and restoration of a portion of titlcholding forest that had been subject_to wind or storm damage state a through its forest management agency has urged titleholding to develop a forest and wildlife resources plan for titleholding forest the past management practices of maintaining an open park-like character have resulted in an overall decline in the health and vitality of the standing timber and the wildlife population in order to comply with the directives of state a selected types of timber must be removed from titleholding forest over a period of several years titleholding proposes to grant a timber deed that will convey to an unrelated third party the rights to specifically described or marked timber located in titleholding forest there will be only one cutting per management tract and once a tract is cut pursuant to the state directive the timber on that tract will not be cut again for another to years due to the size of the forest it will take several perhaps six to eight years to comply with the state directive titleholding desires to exchange such timber for real or personal_property to be used by club directly in the performance of its exempt_function the exchange pursuant the agreement governing the terms of the exchange the proceeds from the transfer of the timber property will be held by a qualified_intermediary to be used for the acquisition of the club related property ft is contemplated by titleholding and club that the acquired club related property will be purchased within three years of the transfer of the timber property titleholding’s exchange of timber removed from titleholding forest for real or personal_property to be used by club directly in the performance of club’s exempt rulings requested function will not adversely affect or jeopardize the sec_501 exempt status of club titleholding’s exchange of timber removed from titleholding forest for real or personal_property to be used by club directly in the performance of club’s exempt_function within the time period specified by sec_512 will not result in unrelated_business_taxable_income to club law sec_501 of the code provides for the exemption of corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turing over the entire amount thereof less expenses to an organization which itself is exempt under sec_501 a of the code sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_511 of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income of those organizations described in sec_501 a which includes those organizations described in sec_501 and sec_501 the legislative as being organized and operated for such corporation and such organization file sec_511 of the code provides that if a corporation described in sec_501 -- pays any amount of its net_income for a taxable_year to an organization_exempt_from_taxation under sec_501 or which would pay such an amount but for the fact that the expenses of collecting its income exceed its income and a consolidated_return for the taxable_year such corporation shall be treated for purposes of the tax imposed by subsection a the same purposes as such organization in addition to the purposes described in sec_501 sec_501 c of the code was amended in by publaw_94_568 to provide that sec_501 organizations could receive some outside income without losing their decision as exempt status the to whether substantially_all of the organization's activities are related to its exempt purposes is to continue to be based upon all of the facts and circumstances it is intended that these organizations are permitted to receive up to percent of their gross_receipts including investment_income from sources outside their membership without losing theit tax- exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public however the senate_finance_committee report states that it is not intended that these organizations should be permitted to receive within the 15-or 35-perceni allowances income from the active_conduct of businesses not traditionally carried on by these organizations s rep no 94th cong 2d sess provides history that the senate report further notes two exceptions to the percent percent allowances the first exception concerns unusual income and the senate report pincite states that unusual income is to be excluded from the formula however where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not be included in the formula that is such unusual income is not to be included in either the gross_receipts of the club or in the permitted or percent allowances the second exception provides that all the facts and circumstances will be taken into account if the percentages are exceeded dollar_figure rep no pincite percent limit if an organization has outside income in excess of the percent limit or the case of gross_receipts derived from nonmember use of a club's facilities all the facts and circumstances ate to be taken into account in detetmining whether the organization qualifies for exempt status in sec_512 of the code provides that in the case of an organization described in sec_501 c of the code the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income which is payable to sec_512 defines exempt_function_income for organizations described in sec_501 c of the code as the gross_income from dues fees charges ot other similar amouots paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization sec_512 of the code provides that in the case of a corporation described in sec_501 the income of an organization described in sec_501 c sec_512 shall apply as if such corporation were the organization to which the income is payable if it filed a consolidated_return with such organization for such year sec_512 of the code shields from capital_gains_tax property used directly in the performance of the exempt_function of an organization described in section dollar_figure if such exempt_function property is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the orgatiization’s cost of purchasing the other_property sec_1 -1 of the income_tax regulations the regulations provides inter alia that an organization exempt under sec_501 of the code cannot have unrelated_business_taxable_income as defined in sec_512 other than income which is treated as unrelated_business_taxable_income solely because of the applicability of sec_512bxc a club which engages in sec_1_501_c_7_-1 of the regulations provides that business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 however the section distinguishes a business of selling products from an incidental sale of property that will not deprive a club of its exemption sec_1_511-2 of the regulations provides that if an item_of_income of the sec_501 corporation is derived from a source which is related to the exempt_function of the exempt_organization to which such income is payable and with which such corporation files a consolidated_return such item is together with all deductions directly connected therewith excluded from the determination of unrelated_business_taxable_income under sec_512 and shall not be subject_to the tax imposed by sec_511 analysis consolidated_return with club for all the relevant years titleholding has a ruling recognizing its exemption under c of the code it holds title to forest lands and remits all of its income yearly to club which has a ruling recognizing its exemption under sec_501 titieholding represents that it has filed a titleholding proposes to cut and sell certain timber pursuant to recommendations from a state_agency in order to restore the wildlife habitat on lands it owns it will sell the timber to an unrelated third party and remit the income to club to be used to acquire other sec_501 exempt_function property club secks a ruling that such sales will not prejudice its sec_501 ruling or cause it to incur unrelated_business_income_tax on the sale ordinarily a organization cannot have unrelated_business_taxable_income as defined in sec_312 of the code other than income which is treated as unrelated_business_taxable_income solely because of the applicability of sec_512 c sec_1_501_c_2_-1 of the regulations certain other exceptions in the regulation are not applicable here the purpose and effect of sec_512 and regulations are to treat titleholding and club as one for the purpose of computing unrelated_business_income_tax therefore the first question is whether the proposed sale of timber by titleholding would jeopardize club’s exemption under the senate quantified the amount of non-member income that a social_club could receive in the senate report accompanying the revision of the law regarding social clubs the implementing regulations the limits were not codified in nevertheless the service and the courts have relied on the percent limit on non- investment non-member income and the percent limit on all non-member income see eg 68_tc_200 87_tc_421 statute the or in the proposed sale of timber need not be counted in the percent limit because under sec_1 c7 -1 b it would be revenue from an incidental sale not the proceeds of a business in which the club is engaging it is an incidental sale of property in two senses of the term first the timber on each parce will be harvested and sold just once thus limited in time second the sale will enhance the club’s exempt_purpose and thus be incidental in the sense of closely related to that purpose because the harvesting that results in the sale will be done to improve the health of the forest habitat-a necessary action to further the exempt functions of the club the information in the administrative file indicates that the harvesting of timber is necessary to preserve the usefulness of the club's property as a wilderness and wildlife habitat because a wildlife habitat is necessary for the hunting fishing and wildlife preservation activities conducted by the club the harvesting of timber in this case furthers the club's exempt purposes and will not constitute a nontraditional business the senate report contrasts the active_conduct of a nontraditional business-such as timbering-with the receipt of an unusual amount of income from sale of a club asset as discussed above the timbering in issue here is not the conduct of a business but rather the maintenance of the club’s forest land asset accordingly the sales transactions will not affect club’ sec_501 status club also seeks a ruling that the income from the timber sales will not be unrelated_business_income since titleholding and club are treated as one social_club the sale of the timber to third party-not a member-pormally would give rise to unrelated_business_income under sec_512 of the code the code provides that however congress has excluded from unrelated business treaiment the gain from the sale of exempt_function property if it is reinvested in other exempt_function property sec_512 a d of the performance of the exempt_function of an organization described in sec_501 is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization’ sales_price of the old property exceeds the organization's cost of purchasing the other_property if property used directly in the social_club holding company-the combined and -plans to sell the timber and then use the proceeds to purchase exempt_function property within the three year period required by sec_512 of the code as a result the timber sales proceeds will not be subject_to the unrelated business tax if property related to the purpose of club is purchased with the timber sales proceeds within the three year period rulings titleholding’s exchange of timber removed from titleholding forest for real or personal_property to be used by club directly in the performance of club’s exempt fonction will not adversely affect or jeopardize the sec_501 exempt status of club titleholding’s exchange of timber removed from titleholding forest for real or personal_property to be used by club directly in the performance of club's exempt_function within the time period specified by sec_512 of the code will not result in unrelated_business_taxable_income to club this ruling is based on the facts presented and on the understanding that there will be no roatetial changes in the facts upon which it is based this ruling is limited to the issue discussed above it does not cover the exchange of property ar any other issue or statute whether or not discussed in the instant raling request because this lettet could help resolve any future questions about tax consequences of yout activities you should keep a copy of this ruling in your permanent records this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent ifyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
